DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Yamaoka et. al. (JP 2005-274612 A).

Regarding claim 1 Yamaoka teaches (fig. 12, and  14-15) an imaging device having a lens holder (33) and a housing (20) (para. 0030), the imaging device comprising:
an insertion hole (72) provided to the lens holder and penetrating from a first side to a second side (para. 0030);
a projection (70) provided to the housing, inserted into the insertion hole from the first side (para. 0030), and bonded to the lens holder by a first adhesive agent (85; para. 0030);
a first contact portion (75) provided to the lens holder and in contact with the housing (para.0032);
a second contact portion (83) provided to the housing and in contact with the first contact portion in the lens holder (para. 0032);
a first bonding portion provided to the lens holder and bonded to the housing by a second adhesive agent (80; para. 0033); 
and a second bonding portion provided to the housing and bonded to the first bonding portion in the lens holder by the second adhesive agent (para. 0032),
where the first adhesive agent projects from an inside of the insertion hole to the second side (see fig. 12);
and where a location farthest from an optical axis of the imaging device at which the lens holder and the housing are in direct contact with each other is closer to the optical axis than the insertion hole ( see amended fig. 12 below).

    PNG
    media_image1.png
    273
    688
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Farthest point of contact)][AltContent: textbox (Contact portion)]


Regarding claim 4 Yamaoka teaches (fig. 12, and  14-15) an imaging device, where the second contact portion exists outside a region where an opening of the insertion hole is extended in an axial direction of the insertion hole (see fig. 12).

Regarding claim 5 Yamaoka teaches (fig. 12, and  14-15) an imaging device, where the first adhesive agent is a photo-setting adhesive agent (para. 0035), and the second adhesive agent is a thermo-setting adhesive agent (para. 0033).

Regarding claim 6 Yamaoka teaches (fig. 12, and  14-15) an imaging device, where the second adhesive agent has a curing start temperature higher than that of the first adhesive agent (para. 0033; para. 0035).

Regarding claim 8 Yamaoka teaches (fig. 12, and  14-15) an imaging device, where a counterbore (71), which is a recess, is formed around an opening of the insertion hole on the second side (para. 0030), 
and the first adhesive agent projects from an inside of the insertion hole to the counterbore (para. 0030; see fig.12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et. al. (JP 2005-274612 A).

Regarding claim 3 Yamaoka teaches (fig. 12, and  14-15) an imaging device, 
having a lens holder and a housing, the imaging device comprising;
an insertion hole (72) provided to the lens holder and penetrating from a first side to a second side (para. 0030);
a projection (70) provided to the housing, inserted into the insertion hole from the first side (para. 0030), and bonded to the lens holder by a first adhesive agent (85; para. 0030);
a first contact portion (75) provided to the lens holder and in contact with the housing (para.0032);
a second contact portion (83) provided to the housing and in contact with the first contact portion in the lens holder (para. 0032);
a first bonding portion provided to the lens holder and bonded to the housing by a second adhesive agent (80; para. 0033); 
and a second bonding portion provided to the housing and bonded to the first bonding portion in the lens holder by the second adhesive agent (para. 0032),
where the first adhesive agent projects from an inside of the insertion hole to the second side (see fig. 12);
and where a location farthest from an optical axis of the imaging device at which the lens holder and the housing are in direct contact with each other is closer to the optical axis than the insertion hole ( see amended fig. 12 above in the rejection of claim 1).

Regarding claim 7 Yamaoka teaches (fig. 12, and  14-15) an imaging device, except where the first adhesive agent and the second adhesive agent are photo- thermo-setting adhesive agents having both photo-setting properties and thermo-setting properties.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to utilize adhesive with thermo and photo properties to assist in aligning of the system. Furthermore it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 9 Yamaoka teaches (fig. 12, and  14-15) an imaging device, a multi-eye imaging device, except comprising: two of the imaging devices according to claim 1, wherein the two imaging devices are arranged so that their optical axes are substantially parallel, and at least two of the projection, the insertion hole, and the first contact portion are arranged side by side in a direction connecting the two imaging devices. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to utilize optical systems as taught by Yamaoka for the benefit of 3d photography. Furthermore it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/Primary Examiner, Art Unit 2872